Citation Nr: 9927208	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  96-33 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from May 1945 to 
November 1945, and served as a New Philippine Scout from June 
1946 to February 1949.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), which declined to reopen the claim of service 
connection for peptic ulcer disease.  A July 1997 Board 
decision determined that new and material evidence has not 
been submitted to reopen the claim for service connection for 
peptic ulcer disease, denied the veteran's claims for service 
connection for a gastric ulcer, gastritis, gastrojejunostomy, 
status-post antrectomy, bilateral vagotomy, goiter, 
pneumonitis, and status-post thyroidectomy on the basis that 
the claims were not well grounded, and found that the claim 
for service connection for hyperopia and presbyopia lacks 
legal entitlement under the law.  In February 1999, the U.S. 
Court of Appeals for Veterans Claims (Court) remanded the 
issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
peptic ulcer disease.  Accordingly, this issue is before the 
Board at this time.

Lastly, it is noted that in September 1999, the veteran 
submitted additional evidence to support his claim.  VA 
regulations provide that any pertinent evidence submitted by 
the appellant or representative which is accepted by the 
Board, under the provisions of this section, as well as any 
such evidence referred to the Board by the originating agency 
under § 19.37(b) of this chapter, must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 
(1998).  After reviewing the foregoing evidence, however, the 
Board finds that the additional submission is not pertinent.  
The documents merely show a current diagnosis of peptic ulcer 
disease and contain the appellant's request for favorable 
consideration of his claim.  The current existence of the 
disability is not a fact in dispute in this matter as it has 
already been established by other evidence.  Likewise, the 
desire of the claimant for a favorable determination is 
manifest in his previous submissions, and he makes no 
pertinent evidentiary assertions.  Accordingly, the Board 
finds no basis to return the matter to the RO under the 
provisions of Section 20.1304. 


FINDINGS OF FACT

1. The prior determination that new and material evidence had 
not been submitted to reopen the veteran's claim for service 
connection for peptic ulcer disease was affirmed by the Board 
in a March 1995 decision.

2. The evidence received since the Board decision in March 
1995 with regard to the peptic ulcer disease does not bear 
directly or substantially upon the issues at hand, is 
essentially duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim


CONCLUSIONS OF LAW

1.  The March 1995 Board decision affirming the denial of 
service connection for peptic ulcer disease is final.  
38 U.S.C.A. §§ 1110, 1131, 5107, 5108, 7104, 7105 (West 
1991); 38 C.F.R. § 20.1103 (1998).

2.  Evidence received since the March 1995 Board decision is 
not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran filed a claim of entitlement to service 
connection for a peptic ulcer in June 1968.  He reported 
treatment in service at various facilities.  The RO requested 
the service medical records, including the records of the 
alleged treatment for the specific facilities identified by 
the claimant.  The record custodians provided the available 
service medical records.  These records are negative for 
complaints, diagnosis or treatment of peptic ulcer disease.  
A physical examination in May 1946 revealed no abnormalities, 
nor were any statements of medical history recorded 
indicative of any gastrointestinal disability.  An August 
1947 Affidavit from Philippine Army Personnel shows that the 
veteran specifically denied that he had sustained any 
"wounds or illness" in service.  The February 1949 
separation examination was normal clinically.  Once again, no 
history of any gastrointestinal disability was recorded.  

In support of his June 1968 claim, the veteran submitted 
affidavits from four service comrades in November 1968.  Two 
comrades reported the veteran had gastric pains in 1945 and 
was hospitalized; his commanding officer reported the veteran 
had gastric pains with constant vomiting during the campaign 
in 1945.  An affidavit from a physician reported that the 
veteran had been hospitalized around August 1945 for gastric 
pains and was diagnosed as having a peptic ulcer.  The 
diagnosis was reportedly made by clinical findings due to 
lack of laboratory or X-ray facilities.

The Board affirmed the denial of service connection by the RO 
for peptic ulcer disease in May 1969.  The Board pointed to 
the silence of the clinical records in service following the 
alleged treatment in 1945, the normal findings on examination 
in 1946, the denial by the veteran of a history of any 
illness in service between 1941 and the date of his 
processing affidavit in August 1947, and the absence of a 
demonstration of such disability post service until 1968.  
The Board was not persuaded that peptic ulcer disease was 
present in service or that a chronic gastrointestinal 
disturbance had its origins in service or, if pre-existing, 
increased in severity in service.   

In an attempt to reopen his claim, the veteran submitted a 
medical statement from a private physician in June 1992, 
indicating that the doctor provided the initial medical 
treatment for his peptic ulcer disease.  The physician 
reported that during an August 1972 examination, the veteran 
gave a history of pain over the epigastric region beginning 
in January 1951.  Physical examination of the abdomen 
revealed pain on pressure over the epigastric region.  A 
tentative diagnosis of chronic peptic ulcer was made.

A hospital summary reflects treatment for a pyloric ulcer 
with partial obstruction from April 1975 to June 1975.  The 
record notes complaints of epigastric pain.  The veteran was 
initially treated conservatively with antacids, milk and 
cream, and antispasmodic, but was subsequently referred to 
surgery, where an antrectomy, a vagotomy and a Billroth II 
procedure was performed.

During the April 1993 personal hearing, the veteran testified 
that he initially received treatment for his peptic ulcer 
while in service in 1945.  Transcript (T.) at 3.  Following 
his discharge from service, the veteran reportedly received 
additional treatment for his peptic ulcer disease in 1951 and 
1961.  T. at 3-4.  The veteran related that he continued to 
experience problems with the peptic ulcer disease, but was 
receiving no medical treatment.  T. at 5-6.  He noted that he 
took Tagamet to manage the pain associated with the disease.  
T. at 5-6.

A March 1995 Board decision found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for peptic ulcer disease.

Evidence associated with the veteran's file subsequent to 
Board's March 1995 decision consists of hospital summaries 
from January 1972 to November 1978, an August 1995 affidavit 
from a private physician, VA outpatient treatment records 
from June 1992 to January 1996, and correspondence from the 
veteran.  In that regard, the hospital summaries from January 
1972 to November 1978 show treatment for numerous 
disabilities, including a peptic ulcer.  An August 1995 
affidavit from the veteran's private physician reports that 
the appellant was hospitalized from October 1950 to November 
1950 for treatment of his peptic ulcer.  The physician also 
reported that all records of such hospitalization were 
destroyed after ten years.  VA outpatient records from June 
1992 to January 1996, associated with the veteran's claims 
folder in May 1996, are negative for treatment of a peptic 
ulcer.

In June 1996 correspondence, attached to the veteran's 
substantive appeal, the veteran maintained that his peptic 
ulcer was incurred during active duty.  He cited the 
affidavits submitted in support of his claim in November 
1968, and attached a copy of correspondence written by him at 
that time.

In February 1999, the Court remanded the issue of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for peptic ulcer disease to 
the Board for consideration in light of the recent case of 
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).



Analysis

As indicated above, the last final disposition of the 
veteran's claim was entered by the Board in March 1995.  At 
that time, the Board found that the veteran had not submitted 
new and material evidence required to reopen his claim.  
Decisions of the Board are final and not subject to revision 
on the same factual basis, but may be reopened on the 
submission of new and material evidence. 38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. § 3.156(a); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board notes that in the RO's statement of the case and 
its subsequent decisions on the veteran's claim, 
determinations as to whether the veteran had submitted "new 
and material evidence" were based on a standard since 
overruled by the Court of Appeals for the Federal Circuit in 
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
Federal Circuit in Hodge has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  

The United States Court of Appeals for Veterans Claims 
(Court), in Elkins v. West, 12 Vet. App. 209 (1999), 
announced a three-step analysis to apply in determining 
whether to reopen previously and finally denied claims.  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (1991).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted and prohibited if such evidence is 
not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also 
Winters v. West, 12 Vet. App. 203, 206 (1999).  In addressing 
whether new and material evidence has been submitted, the 
Board must review the evidence before VA at the time of the 
prior decision, identify any additional evidence now before 
VA, and determine whether that additional evidence is both 
new and material.  If so, then the claim will be reopened.  
If not, that is where the analysis must end as the Board 
lacks jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Board notes that the RO provided the 
claimant with this regulatory provision in the May 1996 
statement of the case. 

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
service connection for peptic ulcer disease.  Portions of the 
newly-furnished evidence are simply duplicate copies of 
evidence previously submitted and considered by the Board 
(such as a hospital summary reflecting treatment from April 
to June 1975, and a copy of correspondence from the veteran 
dated in November 1968).  Such evidence is therefore not new.  
38 C.F.R. §§ 3.104, 3.156.

Part of the newly-submitted evidence is new in that it was 
not previously of record.  Such evidence includes hospital 
summaries from January to February 1972, December 1975, May 
1978, and October to November 1978, an August 1995 affidavit 
from a private physician, VA outpatient treatment records 
from June 1992 to January 1996, and correspondence from the 
veteran.  This evidence, however, is fundamentally cumulative 
of other evidence previously submitted and considered by the 
Board in March 1995.  Specifically, the clinical evidence of 
record considered by the Board in March 1995 showed current 
treatment for the veteran's peptic ulcer disease, but failed 
to show that the disease was related in any way to the 
veteran's period of active duty.  Medical evidence submitted 
since the final decision simply confirms that this disease 
became evident subsequent to service, and is still present 
today.  Lay evidence of record at the time of the final 
decision (including affidavits from four service comrades, 
testimony from the veteran's April 1993 personal hearing, and 
lay reports of history recorded by medical professionals) 
alleged that the veteran initially received treatment for 
peptic ulcer disease during service.  Statements received 
from the veteran subsequent to the March 1995 Board decision 
simply reiterate the aforementioned claimed sequence of 
events, and is merely redundant of evidence previously of 
record, and thus not new.  See Reid v. Derwinski, 2 Vet. App. 
312 (1992).  While the August 1995 affidavit from a private 
physician was not of record at the time of the Board's 
decision in March 1995, it is merely cumulative.  It only 
demonstrates that peptic ulcer disease was reported post 
service.  The report does not link peptic ulcer disease to 
service, nor does it place the onset of peptic ulcer disease 
to a compensable degree within one year after separation from 
service.  Accordingly, this report is simply redundant, as it 
establishes no fact that would make the picture more complete 
as to the origin of the disability as it relates to service.

Overall, the newly-furnished evidence is duplicative and 
cumulative of evidence of record in March 1995.  As noted 
above, final decisions of the Board are not subject to 
revision on the same factual basis.  Even assuming arguendo 
that portions of the newly-submitted evidence are new, not a 
single piece of such evidence is material within the meaning 
of 38 C.F.R. § 3.156(a).  Such evidence does not in any way 
contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's peptic ulcer disease.  
See Hodge, 155 F.3d at 1363.  The newly-submitted evidence 
simply confirms the sequence of events allegedly giving rise 
to his current peptic ulcer disease, the evidence of which 
was previously of record and which was considered and 
rejected by the Board in March 1995.  The Board must find 
that the recently obtained evidence is fundamentally 
cumulative.  It only serves to show what was known in March 
1995: The veteran developed peptic ulcer disease more than 
one year after service and currently has the disability.  
Consequently, the Board finds that this evidence is not 
"new" and cannot constitute "new and material evidence."

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, because the evidence in this case is not new, it 
is not necessary to go on and determine whether it is 
material.  Thus, any error arising from the application of 
the now invalid Colvin test of materiality by the RO would be 
harmless error, and a remand for readjudication consistent 
with Hodge is not warranted.
  
As new and material evidence has not been submitted to reopen 
the veteran's claims for service connection for peptic ulcer 
disease, under Elkins, supra.  the Board need proceed no 
further.  Indeed, the Board's analysis must end here.  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).



ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for 
peptic ulcer disease is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

